Citation Nr: 9929196	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar stenosis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
spinal stenosis of the lumbar spine was denied.  The veteran 
appeals this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show any treatment, complaint, or 
diagnosis of spinal stenosis during service. 


CONCLUSION OF LAW

The veteran's current spinal stenosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that he has lumbar spine stenosis, which 
he attributes to standing while on guard duty during his 
active duty service.  However, a review of his service 
records fails to reveal any recorded complaints, treatment, 
or diagnosis of spinal stenosis while in service.

Generally, service connection may be granted with evidence of 
an inservice injury or disease resulting in disability or 
when a preexisting disability is shown to have been 
aggravated by active duty.  38 U.S.C.A. § 3.303 (1998).  A 
report of a physical examination in February 1941 indicates 
that there were no musculoskeletal defects upon induction 
into active military service.  Similarly, a flight physical 
examination report of September 1941 indicates that his 
bones, joints, and muscles were normal and that he was 
qualified for flight duty.  

At a personal hearing before a RO hearing officer in August 
1998, the veteran stated that he developed pain in his back, 
legs, and knees due to standing while on guard duty in 
October 1941.  However, service medical records are negative 
for any complaint, treatment, or diagnosis at that time.  
Medical records indicate that he was hospitalized with 
complaints of pain in his knees.  During the course of 
hospitalization, he complained of pain in his legs; however, 
the treatment records are negative for any complaint of back 
pain.  An orthopedic consultation in October 1941 indicates 
that the veteran complained of pain in both knees with a 
duration of four months.  There was no history of locking, 
loose bodies, or injury.  Physical examination revealed that 
both knees were complete and normal with no areas of 
tenderness over either knee.  Similarly, x-ray evidence 
showed no evidence of bony pathology of either knee.  The 
examining physician stated that, "I am unable to find any 
reason for the apparent pain in the knees.  I would send this 
patient back to duty."  A discharge summary indicates that 
the pain in his knees had decreased and that he had full 
range of motion.  The discharge summary indicates that his 
complaints were subjective except for slight crepitus.  A 
final diagnosis of "no disease, ill-defined condition of 
osseous system manifested by pain in knees" was rendered.  
The evidence does not indicated that there are no other 
treatment records during service pertaining to any 
musculoskeletal disease or injury.

Service medical records subsequent to October 1941 do not 
indicate any treatment, complaint, or diagnosis of a back 
injury or disability.  As the veteran served in the Army Air 
Corp, his service medical records contain numerous flight 
examinations.  Examination reports of January 1942, May 1942, 
September 1943, March 1944, February 1945, and May 1945 
indicate that his muscular skeletal system was within normal 
limits.  There is no indication from these examination 
reports that there was a back disability during active 
service.  Likewise, an August 1945 separation examination 
report indicates normal bones, joints, and muscles with a 
history of possible arthritis, both knees.  Based on the 
evidence above, service medical records are silent for any 
treatment, complaint, or diagnosis of a back disability 
during service.  

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  The 
veteran contends that, while a back disability is not clearly 
shown in service, the symptomatology of his current spinal 
stenosis was manifested during service by his knee and leg 
pain.  The Board notes that the veteran, while entirely 
competent to report his symptoms both current and past, has 
presented no evidence indicating that he has the medical 
knowledge or training requisite for the rendering of clinical 
opinions.  Accordingly, the Board must find that his 
contentions with regard to the etiology of any current back 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Post service evidence indicates that the veteran was a 
patient of Dr. Elmer Goerke from 1959 to 1967.  However, an 
undated letter from Dr. Goerke's wife indicates that he 
retired in 1991.  In correspondence of October 1997, the 
veteran indicated that records covering this period are not 
available.  A letter from Dr. George T. Bernardo indicates 
the veteran became a patient of his following the death of 
Dr. Ronaldo Cabreza in 1991.  An October 1992 examination 
report by Dr. George Bernardo does not show any indication of 
spinal stenosis.  The clinical medical evidence first 
indicates a back disability in January 1994, when the veteran 
complained of back pain.  He told Dr. Bernardo, by means of 
history, that he had experienced his back pain since the 
1940's.  A MRI indicated spinal stenosis at the L3-L4 level 
with radiculopathy.  

A May 1997 treatment record from Dr. Alyn L. Benezette 
indicates that the veteran was seen complaining of low back 
pain preventing him from standing for even short periods of 
time, or ambulating even short distances.  Dr. Benezette 
opined that he had exacerbated a pre-existing spinal stenosis 
as a result of recent slip and fall in December 1996.  In a 
September 1997 statement, Dr. Benezette indicated that the 
veteran had been under his care since February 1994 for pain 
in his lower extremities.  Dr. Benezette stated that the 
veteran "has a documented history of similar complaints over 
the past 40 years which have eluded diagnosis" and that his 
pain dates back to 1941 when he began noticing leg problems 
while on active duty.  
However, the evidence does not show that Dr. Benezette relied 
on anything more than the veteran's recitation of his service 
history when formulating his opinion.  His statement 
indicates that the veteran had a documented history of back 
pain since service; however, there is no clinical evidence 
prior to January 1994 of back pain.  Dr. Benezette first saw 
the veteran in February 1994, nearly 50 years after his 
separation from service.  In a letter from October 1997, the 
veteran acknowledges that while Dr. Benezette referenced 
documentation of back pain since service, "there were no 
documents and as I indicated it is my belief he related the 
resultant effects of Stenosis to that pain and discomfort 
which I reported to him and came to his conclusion."  The 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that Dr. Benezette reviewed the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, the Board must find Dr. Benezette's statements 
to be unpersuasive as to the relation of the veteran's lumbar 
stenosis to service.

The Board notes that the veteran submitted an Internet 
article that appears to have been obtained from the World 
Wide Web as well as a page from a book which the veteran 
identifies as "Harrisons Prin Int Med."  These articles 
describe the etiology in general of stenosis and indicate 
that it may have congenital as well as acquired etiology.  
While this research identifies the general characteristics of 
stenosis, the research is not probative to the present case 
as it does not reference or concern the particular issue of 
the case currently before the Board.  The articles do not 
indicate that the evidence currently before the Board 
supports a nexus between the veteran's current stenosis and 
his inservice complaints of knee pain.

The Board, having thoroughly reviewed the claims file, finds 
that the preponderance of the evidence demonstrates that the 
veteran's spinal stenosis is not related to an inservice 
disease or injury, nor was a pre-service back condition 
aggravated by service.  Therefore, the Board must also find 
that the criteria for entitlement to service connection for 
spinal stenosis are not met.  Therefore, the appellant's 
claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1998).  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.
  
ORDER

Service connection for lumbar stenosis is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

